UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6800


MARVIN J. COVINGTON,

                  Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA, Rick Jackson Warden,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00020-GCM)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin J. Covington, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin     J.    Covington         seeks    to    appeal          the   district

court’s    order   denying       relief      on    his    28    U.S.C.         § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent   “a     substantial         showing          of    the       denial     of     a

constitutional         right.”        28    U.S.C.       § 2253(c)(2)            (2006).         A

prisoner      satisfies        this        standard       by        demonstrating            that

reasonable      jurists       would    find       that    any       assessment          of     the

constitutional     claims        by   the    district      court          is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have    independently         reviewed       the     record         and        conclude      that

Covington has not made the requisite showing.                              Accordingly, we

deny Covington’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal     contentions        are    adequately         presented         in     the

materials     before     the     court      and    argument         would       not    aid     the

decisional process.

                                                                                      DISMISSED



                                             2